DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				      Continuation
2. 	This application is a continuation Application of U.S. Application No. 16/565,945, filed 9/10/2019, now abandoned.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-20 are pending		
	 			 	Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
5. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine,  
 	manufacture, or composition of matter, or any new and useful improvement 
 	thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-28 fall within statutory class of a process, claims 29-42, and 44 fall within statutory class of machine, claim 43 falls within statutory class of an article of manufacturing. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9, and 18. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	storing, at a database, forecasted data over at least eight weekly scheduling periods, wherein the forecasted data is associated with a plurality of retail stores and comprises a listing of a plurality of job functions, a listing of the plurality of retail stores, days in a week, and a listing of a number of task resources every first time period increment on each day of the week for each job function of the plurality of job functions, wherein each of the plurality of job functions is associated with a demand-hours-value corresponding to each day in the week, and wherein the demand-hours-value is a number being at least 1 and representing a number of forecasted task resource hours; 
 	determining, at a first control circuit and based on the forecasted data, a first baseline hours demand value for each day of the week for each job function of a first set of job functions at a particular retail store of the plurality of retail stores; 
determining, at a second control circuit and based on the forecasted data, a second baseline hours demand value for each day of the week for each job function of a second set of job functions at the particular retail store; 
automatically generating, by a scheduler and based on the first baseline hours demand value and the second baseline hours demand value, a plurality of fixed schedules for a set of task resources of a plurality of task resources at each of the plurality of retail stores, wherein the plurality of fixed schedules are to remain fixed for the at least eight weekly scheduling periods to provide a fixed minimum schedule for the set of task resources; 
accessing, at a user electronic device associated with a first task resource of the set of task resources, a first fixed schedule of the plurality of fixed schedules associated with the first task resource; and 
displaying, at the user electronic device, the first fixed schedule.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Verification of proof of work for wages payment that falls into the abstract idea subcategories of form of contracts, legal obligations and business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The database, control units, scheduler, and electronic device are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claim comprises the additional elements of the abstract idea of the algorithmic approach to find a solution. This is merely confining the abstract idea to a particular technological environment. Alternatively, this can be considered using a generic algorithm for solution whose implementation does not per se make the claim eligible. For example, using the well-known Simplex method for data analyzation can be performed using pencil and paper), and interface. Taken individually, the additional limitations each are generically recited and thus do not add significantly more to the respective limitations. Further, executing all the steps/functions by a processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application). For further support, the Applicant's specification supports the claims being directed to use of a generic processor and devices. Note Paragraph 0018 of specification. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappas, 561 U.S. 593, 595, 95 USPQ2d 1001, 101 0 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook. The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims). 
The remaining independent claims  9 and 18 fall short the 35 USC 101 requirement under the same rationale.  These claims do not contain structures to provide a significantly more than the abstract idea. 

	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
Dependent claims 2-8, and 10-17 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
For the foregoing reasons, claims 1-20 cover subject matter that is judicially-excepted from patent eligibility under § 101.
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Hayler et al (US Application No. 20070288287) teach a method for generating wok schedules. Work schedules are generated based on an identification of work periods and tasks and information related to the workers. A work schedule is produced based on a selected optimization parameter. The optimization parameter can be any type of parameter related to the tasks and workers. The optimization parameter can be ergonomic impact, level of training, experience level. 
	Thapliyal et al (US Publication No. 20150135183) teach a method for receiving tasks for completion by a user, where each task indicates a required level of user focus. Electronic scheduling operation is performed for each received task, where the electronic scheduling operation allocates a set of high focus time slots in an electronic calendar to each of the received tasks that indicates high required level of user focus, and the electronic scheduling operation allocates a set of low focus time slots (126-1-126-8) in the electronic calendar to each of the received tasks that indicates low required level of focus. 	
	Paul et al (US Publication No. 20100049574) teach a master database that contains plant workers along with all of the assembly tasks required to be performed at the assembly plant for a predetermined period, a repetitive threshold value for each worker, and a burden value for each assembly task. Each worker is assigned to a particular assembly task based upon the attributes of the worker and the assembly task requirements. A first schedule is generated by matching assembly tasks to a worker.	

Conclusion
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RJ/

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
September 30, 2022